Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-15 and 21-22 are cancelled, claims 16-20 and 23-35 are pending and claims 16 and 20 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 23-35 are rejected under 35 U.S.C. 103 as being unpatentable over Amaduzzi in view of Paulsen (U.S. 4,821,927)

a body portion (figure 1, #3);
a hand grip (figure 1, #2) portion extending from the body portion (figure 1, #3);
a trigger (figure 1, #8) disposed adjacent to the hand grip portion and pivotally coupled relative to the body portion (figure 1, pivot connection at #9 of body #3);
a linkage (figures 1-2, #10) pivotally coupled relative to the hand grip portion (figure 1, pivot at #11), and interacting with the trigger for pivotal movement of the linkage in response to pivotal movement of the trigger (figures 1 and 2), the linkage coupled with a flow control valve (figure 1, #4) for controlling a flow of fluid through the pressure washer gun (abstract).
However, Amaduzzi fails to disclose a safety lock pivotally coupled with the hand grip portion for movement between a locked position extending outwardly from a front exterior surface of the handgrip portion, oriented substantially perpendicularly relative to the linkage for inhibiting movement of the linkage to open the flow control valve, and an unlocked position, folded between the linkage and the handgrip portion, allowing movement of the linkage to open the flow control valve, the safety lock being biased toward the locked position, wherein the safety lock is pivotally moveable between the locked position and the unlocked position. 
Paulsen, figure 5, discloses a pivotable safety lock #89, which interacts with the element directly controlling a valve. Preventing any unwanted any unwanted movement of the arm #80 by the lock #89, column 6 rows 39-43. Disclosing the locking mechanism #89 being extended outwardly from the front surface of the noted hand grip portion oriented substantially perpendicularly (see figure 5), and notes the locking mechanism is a pivotable lock mechanism which pivots about the noted gripping portion 76a (showing in figure 5, the locked position, but noting that being pivotable one would know there is a pivoted unlocked position not shown). 

With respect to claim 20, Amaduzzi discloses a pressure washer gun (abstract, title, figures 1 and 2) comprising:
a body portion (figure 1, #3);
a hand grip portion (figure 1, #2) extending from the body portion, and including a flow control valve (figure 1, #4) at least partially disposed therein, the flow control valve controlling a flow of fluid through the pressure washer gun;
a trigger (figure 1, #8) disposed adjacent to the hand grip portion and pivotally coupled relative to the body portion (figure 1, pivotally coupled at #9 to the body #3 and noted adjacent#2);
a linkage (figures 1 and 2, #10) pivotally coupled relative to the hand grip portion (figure 1 at #11) and slidingly contacting the trigger for pivotal movement of the linkage in response to pivotal movement of the trigger (figure 1, the sliding contact as 10b moves against #8 seen between 
a guard (figure 1, what the handle is noted against at its bottom 8b in the cut view) extending around at least a portion of the trigger (figure 1, extending around the trigger), the guard including a stop feature establishing a fully open position of the trigger (figure 1, the inside surface where #8 is noted against in figure 1).
However, Amaduzzi fails to disclose a safety lock pivotally coupled with the hand grip portion for movement between a locked position extending outwardly from a front exterior surface of the handgrip portion, oriented substantially perpendicularly relative to the linkage for inhibiting movement of the linkage to open the flow control valve, and an unlocked position, folded between the linkage and the handgrip portion, allowing movement of the linkage to open the flow control valve, the safety lock being biased toward the locked position, wherein the safety lock is pivotally moveable between the locked position and the unlocked position.
Paulsen, figure 5, discloses a pivotable safety lock #89, which interacts with the element directly controlling a valve. Preventing any unwanted any unwanted movement of the arm #80 by the lock #89, column 6 rows 39-43. Disclosing the locking mechanism #89 being extended outwardly from the front surface of the noted hand grip portion oriented substantially perpendicularly (see figure 5), and notes the locking mechanism is a pivotable lock mechanism which pivots about the noted gripping portion 76a (showing in figure 5, the locked position, but noting that being pivotable one would know there is a pivoted unlocked position not shown). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pivoting locking mechanism of Paulsen into the spray gun of Amaduzzi, such a lock would allow for blocking the movement of the trigger as desired to prevent unwanted movement as it would prevent unwanted valve actuation (and noted being pivotable 
With respect to claim 17, Amaduzzi discloses at least one surface of the linkage slidingly contacts at least one surface of the trigger during pivotal movement of the trigger to result in pivotal movement of the linkage (figures 1 and 2, the surface of #10b slidingly contacts the surface of the trigger#8 where it resides as the trigger is pivoted about #9 resulting in #10 pivoting about #11).
With respect to claim 18, Amaduzzi discloses the linkage is biased against the trigger toward a closed position of the flow control valve (figure 1, by spring #14).
With respect to claim 19, Amaduzzi discloses a guard (figure 1, the guard which encircles #8) extending around at least a portion of the trigger (figure 1), the guard including a stop feature establishing a fully open position of the trigger (figure 1, being a cut view, discloses the bottom #8 against the guard, thus the guard acts as a stop feature).
With respect to claims 23 and 30, Amaduzzi in view of Paulsen discloses the safety lock extends between the linkage and the handgrip portion in the locked position (Paulsen discloses their safety lock being between the handgrip and the portion that controls the valve assembly, see above combination rational for claims 16 and 20).

With respect to claim 25, Amaduzzi in view of Paulsen discloses in the locked position the safety lock contacts the linkage outside of an intersection between a rotational arc associated with the linkage and a rotational arc associated with the safety lock (Paulsen, figure 5, discloses the locked position and the noted safety lock #89 contacts the linkage 80 outside of an intersection between a rotational arc associated with the linkage and a rotational arc associated with the safety lock (see figure 5 and the rotational arc of 89 and 80)).
With respect to claims 26 and 32, Amaduzzi in view of Paulsen discloses the hand grip portion includes a recess (Paulsen figure 5, the recess in which 89 is located), and wherein the safety lock is at least partially disposed within the recess when the safety lock is in a fully unlocked position (Paulsen discloses the lock within the recess in the locked position, any pivoting done by 89 would still have 89 within the recess of the hand grip portion of 76).
With respect to claims 27 and 33, Amaduzzi in view of Paulsen discloses the safety lock includes one or more laterally extending features extending laterally a width greater than a width of the trigger (Paulson, figure 5, discloses in the cut view #89 is wider than that of the element #80, noting in the rejection above, #89 would thus be wider than the element #10b (thicker in a sense)).
With respect to claim 28 and 34, Amaduzzi in view of Paulsen discloses the laterally extending features have a contour complementary to a contour of an adjacent region of the hand grip portion (Paulsen discloses, the outer counter of #89 has a complementary counter in #80 which is adjacent the grip; said contour being located in #10 of Amaduzzi).
With respect to claim 29 and 35, Amaduzzi in view of Paulsen discloses one or more of the linkage and the safety lock includes a stop feature establishing a fully locked position of the safety lock 
Response to Arguments/Amendments
	The Amendment filed (06/07/2021) has been entered. Currently claims 1-15 and 21-22 are cancelled, claims 16-20 and 23-35 are pending and claims 16 and 20 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (06/07/2021). Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive. Applicants arguments specifically to the combination of Amaduzzi in view of Paulsen was not found persuasive, as Paulsen discloses the limitations of the pivoting locking member. All other amendments are shown in the combination and no further arguments are made to the use of Paulsen as it modifies Amaduzzi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752